Jackson, Judge.
This was an application for a mandamus, which was made absolute, and the city of Brunswick.excepted.
The only issue made by the city was a certain bill in equity praying for an injunction against Dure, to forbid the enforcement of his judgment'against the city. That issue was a question of law for the court, the bill in equity being all in writing and the sole issue being — is there equity in it % *459If an issue of fact had been made, a jury should have tried it under section 3201 of the Code; but it being solely one of law, the court should pass upon it. Accordingly the court passed an order in term to pass upon it in vacation, and did so, having the judgment properly entered of record; which narrows the question to this j>oint — -was there equity in the bill appended to the answer of the city to the mcmdamus nisi ?
We think there was none, and have so held at this term in the case of the City of Brunswick vs. Harris, bailiff, et al., not yet reported. The bill alleges nothing against this judgment, no fraud or mistake, or other reason in equity why it should not be paid, except that the City owes other people, and some of them have defrauded her, and hold fraudulent claims against her; but that is no reason why she should not pay this judgment, which is not attacked for fraud or other equitable reason to set it aside. The mandamus nisi asked that the city be made to pay the judgment; the court made it absolute, to come out of the taxes of 1878; the debt is something over nine hundred dollars; it can be and ought to be paid by the city; and we affirm the judgment.
Judgment affirmed.